UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7078



JERRY WAYNE BRADLEY,

                                             Plaintiff - Appellant,

          versus

ALVIN HUDSON; LIEUTENANT BROOKS; D. BROWLIEGH;
L. JACOBS, Nurse; CAPTAIN POFF; G. S. FLINT;
JOHN DOE, Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-595-R)

Submitted:   December 14, 1995            Decided:   January 4, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Wayne Bradley, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Bradley v. Hudson, No. CA-95-595-R (W.D. Va. June 20, 1995).
We deny Appellant's motions for production of evidence and to

expand the record. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2